Title: Thomas Jefferson to David Michie, 22 August 1814
From: Jefferson, Thomas
To: Michie, David


          Sir  Monticello Aug. 22. 1814
          In the suit in Chancery which I have instituted against you in the county court of Albemarle for the purpose of perpetuating the testimony of certain witnesses in the bill named, & under the authority of commissions issued from the sd court, I intend to take the depositions of
			 the following persons at the times & places following, to wit, the depositions of
          Craven Peyton and Richard Price at ten aclock of Thursday the 8th of the ensuing month of September, at the tavern of John Watson in Milton:
          Dabney Carr at 12. aclock of Tuesday the 11th of October next 13th of the same month of September at his dwelling house in Winchester:
          Elizabeth Henderson at 12. aclock of Tuesday the 11th of October next at her dwelling house in the neighborhood of Frankfort in Kentucky
          James Lewis at 12. aclock of Tuesday the 25th of the same month of October at his dwelling house in Franklin county in Tenissee
           of all which be pleased to recieve this as notice for your attendance
          Th:
            Jefferson
         